DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 08/26/2022 has been entered. Claims 6-8, 14, 15, 18, 28, 29, 35, 40, 43, 44, 46, 47, 49-56, 58, and 63-187 are cancelled. Claims 1-5, 9-13, 16, 17, 19-27, 30-34, 36-39, 41, 42, 45, 48, 57, 59-62, and 188 are pending in this application.  Claims 10-13, 16, 17, 19, 26, 27, 30, 31, 60-62, and 188 are withdrawn. Claims 1-5, 9, 20-25, 32-34, 36-39, 41, 42, 45, 48, 57, and 59 are currently under examination.   

Priority
This is US Application No. 16/876,533 filed on 05/18/2020 and claims benefit of US Provisional Application No. 62/850,808 filed on 05/21/2019.

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1-5, 9-13, 16, 17, 19-27, 30-34, 36-39, 41, 42, 45, 48, 57, and 59-61) and species ((a) sequencing the plurality of cfDNA molecules to generate sequencing reads at each of the plurality of genomic regions in the plurality of cfDNA molecules (claim 3); and (b) correcting the plurality of counts for GC content and/or mappability bias (claim 21)) in the reply filed on 08/26/2022 is acknowledged.  Claims 10-13, 16, 17, 19, 26, 27, 30, 31, 60-62, and 188 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2022. Thus, claims 1-5, 9, 20-25, 32-34, 36-39, 41, 42, 45, 48, 57, and 59 are currently under examination.

Claim Objections
Claims 1-3, 9, 20, 21, 32, 33, 36, 41, 42, 45, 48, and 57 are objected to because of the following informalities: In claim 1, insert the missing word “cfDNA” immediately after the recitation “processing the plurality of” (line 5) to be consistent with preceding clause; insert the phrase “of the subject” immediately after the recitation “plurality of deviation scores” (line 8) to identify the source of the scores; and change the incorrect recitation “of the subject when the CID score satisfies” (line 11) to “if the subject has the CID scores satisfying”. In claim 2, insert the missing noun “fluid” immediately after the adjective “vitreous” (line 2). In claim 3, insert the missing word “cfDNA” immediately after the recitation “measuring the plurality of” (line 1) to be consistent with preceding claim. In claims 9 and 36, insert the phrase “of the same species” immediately after the recitation “a reference genome” because other species have distinct genome sequences. In claim 20, change the incorrect recitation “measuring the plurality of counts” (line 1) to “measuring the plurality of cfDNA counts further” because the preceding claim 3 has recited one active step.  In claim 21, insert the missing word “cfDNA” immediately after the recitation “correcting the plurality of” (line 1). In claims 32 and 33, insert the missing phrase “of the subject” immediately after the recitation “plurality of deviation scores” (line 2 of claim 32; lines 1 to 2 of claim 33); also in claim 33, insert the missing phrase “the subtraction of” immediately after the recitation “comprising dividing” (line 1). In claim 41, change the incorrect recitation “further comprising detecting the tumor progression of the subject when” (lines 1 to 2) to “wherein the tumor progression of the subject is detected when”. In claims 42 and 45, change the incorrect recitation “further comprising detecting the tumor progression of the subject with a” (lines 1 to 2 of claims 42 and 45) to “wherein detecting the tumor progression of the subject has a”. In claim 48, change the incorrect recitation “further comprising:” (line 1) to “wherein the method is characterized by:”. In claim 57, insert the missing phrase “wherein detecting the tumor progression” immediately before the recitation “further comprising” (line 1); and change the incorrect recitation “of the subject when the CID score does not satisfy the pre-determined criterion and/or when the CID score is zero” (lines 2 to 3) to “if the subject has the CID score not satisfying the pre-determined criterion or being zero”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 9, 20-25, 32-34, 36-39, 41, 42, 45, 48, 57, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2-5, 9, 20-22, 34, 36-39, 41, 42, 45, 48, and 59 depend from claim 1.
Claims 1, 23-25, 32, 33, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The subject population to provide reference values (lines 6 to 7 of claim 1; line 1 of claim 23; lines 2 to 3 of claim 25; line 3 of claim 33) and reference deviation scores (line 9 of claim 1; line 1 of claim 24; line 3 of claim 32) is omitted. Also, the “reference” is not specifically defined, and thus the scope of the “reference” is not clear. Furthermore, the “pre-determined criterion” (last 2 lines of claim 1; line 2 of claim 57) is not specifically defined and thus it is not clear what the “criterion” is.
Taken together, Applicant is advised to change the recitation “of deviation of the plurality of counts relative to a plurality of reference values” (lines 6 to 7 of claim 1) to “deviation (difference) of the plurality of cfDNA counts from the subject in comparison to a plurality of reference values from a reference subject without tumor progression”; to insert the phrase “of the reference subject at multiple timepoints” immediately after the recitation “reference deviation scores” (line 9 of claim 1); to insert the phrase “of a statistical significance” immediately after the recitation “criterion” (last line of claim 1); to insert the word “reference” immediately before the recitations “subjects” (last line of claim 23) and “subject” (line 2 of claim 24); to change the recitation “of counts relative to the plurality of reference” (line 2 of claim 25) to “of cfDNA counts from the subject in comparison with the plurality of reference”; to insert the phrase “of the reference subject at multiple timepoints” immediately after the recitation “deviation scores” (at the end of the claim 32); and to insert the word “reference” immediately before the recitation “subjects” (lines 1 to 2 of claim 34, a total of 4 occurrence).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9, 20-25, 32-34, 36-39, 41, 42, 45, 48, 57, and 59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) and “October 2019 Update: Subject Matter Eligibility (issued October 17, 2019)” (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), are followed here. The claim is directed to a statutory category, e.g., a process (Step 1: YES). The claim is then analyzed in Step 2A (Prong one) to determine whether it is directed to any judicial exception. The claims 1-5, 9, 20-25, 32-34, 36-39, 41, 42, 45, 48, 57, and 59 recite a method comprising measuring a count of (or sequencing; or whole genome sequencing; or further aligning or counting sequence read of; or further correcting the plurality of counts for GC content and/or mappability bias of) a plurality of cell-free DNA (cfDNA) molecules at each of a plurality of genomic regions, wherein the plurality of cfDNA molecules is obtained or derived from a bodily fluid sample of a subject (or diagnosed with cancer) at a first timepoint; processing the plurality of cfDNA counts measured at each of the plurality of genomic regions to obtain quantitative measures (or a statistical measure) of deviation (difference) of the plurality of cfDNA counts from the subject in comparison to a plurality of reference values from a reference subject without tumor progression, to produce a plurality of deviation scores; determining a difference (or calculating a subtraction) between the plurality of deviation scores of the subject and a plurality of reference deviation scores of the reference subject at multiple timepoints to produce a plurality of changes in deviation (CID) values (or further comprising dividing the subtraction or CID value by a corresponding median absolute deviance), and applying a logarithmic transformation to a sum of the plurality of CID values to produce a CID score; and detecting a tumor progression if the subject has the CID scores satisfying a pre-determined criterion of a statistical significance (or the CID score is greater than or equal to zero), which encompass a process of looking up a chart containing whole genome sequencing data from cancer patients and noncancer individuals and computer-processed mathematical calculation, followed by mental classification of patients’ cancer conditions according to arbitrary cutoff of CID score. Accordingly, the claim is directed to at least one exception (Step 2A, prong one: YES). The claim is then analyzed in Step 2A (Prong two) and is deemed that this judicial exception is not integrated into a practical application because there is no indication that quantitative measures (or a statistical measure) of deviation (difference) of the plurality of cfDNA counts from the subject in comparison to a plurality of reference values from a reference subject without tumor progression, to produce a plurality of deviation scores; determining a difference (or calculating a subtraction) between the plurality of deviation scores of the subject and a plurality of reference deviation scores of the reference subject at multiple timepoints to produce a plurality of changes in deviation (CID) values (or further comprising dividing the subtraction or CID value by a corresponding median absolute deviance), and applying a logarithmic transformation to a sum of the plurality of CID values to produce a CID score; and detecting a tumor progression if the subject has the CID scores satisfying a pre-determined criterion of a statistical significance (or the CID score is greater than or equal to zero) change the method for assessing tumor progression of a subject in any marked way. Instead, the subject will continuously be monitored for tumor progression without carrying out the claimed process. Thus, the claimed process as a whole does not display markedly different characteristics compared to the closest naturally occurring process. Accordingly, the Step 2A (Prong two) is NO because this judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because prior to applicant’s invention and at the time of filing the application, the measuring a count of a plurality of cell-free DNA (cfDNA) molecules, processing the plurality of cfDNA counts measured at each of the plurality of genomic regions, determining a difference between the plurality of deviation scores of the subject and a plurality of reference deviation scores of the reference subject at multiple timepoints, and detecting a tumor progression if the subject has the CID scores satisfying a pre-determined criterion of a statistical significance (or the CID score is greater than or equal to zero) were well-understood, routine and conventional in the field, as evidenced by the reference under the 102/103 rejection below. The recitation of specific step of sequencing (or whole genome sequencing; or further aligning or counting sequence read of; or further correcting the plurality of counts for GC content and/or mappability bias of) a plurality of cell-free DNA (cfDNA) molecules at each of a plurality of genomic regions does not affect this analysis, because it was also well-understood, routine and conventional. Thus, the claimed method, when recited at this high level of generality, does not meaningfully limit the claim, and the claim as a whole does not amount to significantly more than each “natural phenomenon” by itself (Step 2B: NO). The claim does not qualify as eligible subject matter.
 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 20-25, 32-34, 36-39, 41, 42, 45, 48, 57, and 59 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deciu et al. (US 2013/0150253, published on June 13, 2013, hereinafter referred to as Deciu ‘253).
With regard to structural limitations “a method comprising measuring a count of (or sequencing; or whole genome sequencing at a depth of no more than about 25X; or further aligning or counting sequence read of; or further correcting the plurality of counts for GC content and/or mappability bias using a LOESS regression for) a plurality of cell-free DNA (cfDNA) molecules at each of a plurality of genomic regions (or non-overlapping regions of about 50 kb or about 2 Mb or excluding sex chromosome; or at least about 1,000 distinct genomic regions), wherein the plurality of cfDNA molecules is obtained or derived from a bodily fluid sample (or blood or serum) of a subject (or diagnosed with cancer) at a first timepoint; processing the plurality of cfDNA counts measured at each of the plurality of genomic regions to obtain quantitative measures (or a statistical measure) of deviation (difference) of the plurality of cfDNA counts from the subject in comparison to a plurality of reference values from a reference subject without tumor progression, to produce a plurality of deviation scores; determining a difference (or calculating a subtraction) between the plurality of deviation scores of the subject and a plurality of reference deviation scores of the reference subject at multiple timepoints to produce a plurality of changes in deviation (CID) values (or further comprising dividing the subtraction or CID value by a corresponding median absolute deviance), and applying a logarithmic transformation to a sum of the plurality of CID values to produce a CID score; and detecting a tumor progression if the subject has the CID scores satisfying a pre-determined criterion of a statistical significance (or the CID score is greater than or equal to zero)” (claims 1-5, 9, 20-25, 32-34, 36-39, 41, 42, 45, 48, 57, and 59):
Deciu ‘253 disclosed Example 3: Detection of Microdeletions Utilizing Circulating Cell-Free DNA (ccfDNA). A process of detecting a sub-chromosomal copy number variation (CNV) by sequencing ccfDNA from maternal plasma. Maternal plasma from two women each carrying a fetus confirmed by karyotype analysis to be affected by 22q 11.2 Deletion Syndrome and 14 women at low risk for fetal aneuploidies as controls was examined. The ccfDNA from each sample was sequenced using two individual lanes on a HiSeq2000 instrument resulting in approximately 4x genomic coverage. A statistically significant decrease in the representation of a region of 3 million bp on chromosome 22 corresponding to the known affected area in the two verified cases was detected, as compared to the controls. Each sample was subjected to 36 cycles of sequencing by synthesis using two lanes of a HiSeq2000 v3 flowcell. All reads which overlapped with repetitive regions of the genome were removed after alignment. For analysis purposes, each chromosome was divided into distinct 50 kb bins and the number of reads mapped to each of these bins were summed. Reads within each bin were normalized with respect to the bin-specific GC content using a LOESS method. Statistical significance was determined by calculating a z-score for the fraction of total aligned autosomal reads mapping to the region of interest. Z-scores were calculated using a robust method whereby a z-score for a given sample was calculated by using the formula Zsample =(Fractionsample – Median FractionPopulation)/Median Absolute DeviationPopulation· Plasma was collected from the two affected samples at a similar gestational age (19 and 20 weeks) when compared to the control samples (median=20 weeks). Samples that carried the confirmed 22q 11.2 microdeletion exhibited a decreased representation in this genomic area. The dashed line at -3 represents a z-score that is 3 times the median absolute deviation lower than the median representation for this region across all analyzed samples and is the classification cutoff traditionally used in fetal aneuploidy detection. Detection of a 4.2 Mb deletion on chromosome 12 was reported using similar methodology, in which a fetal microdeletion was detected at a late gestational age (35 weeks) and compared it to seven samples known to be diploid for chromosomes 12 and 14.  The distribution of fetal fractions is right-skewed. For this reason, the presentation and analysis is after a logarithmic transformation (pages 74/91 to 75/91, [0430, 0439-0445, and 0448]; page 69/91, [0387]). In certain embodiments, the genetic variation is associated with a cancer or an aneuploidy. In certain instances, trisomy 12 has been identified in chronic lymphocytic leukemia ( CLL) and trisomy 8 has been identified in acute myeloid leukemia (AML). Patients with metastatic diseases, for example, can sometimes have serum DNA levels approximately twice as high as non-metastatic patients. A sample subject, or reference subject, often is a subject utilized as a basis for comparison to the test subject, and a reference subject sometimes is selected based on knowledge that the reference subject is known to be free of, or have, the genetic variation being evaluated for the test subject. Nucleic acid may be isolated at a different time point as compared to another nucleic acid, where each of the samples is from the same or a different source (pages 18/91 to 26/91, [0021, 0067, 0078, and 0090]). "Sequence tag density" refers to the value of sequence tags or reads for a defined genome section where the sequence tag density is used for comparing different samples and for subsequent analysis. In some embodiments, the value of the sequence tag density sometimes is normalized within a sample, and sometimes is normalized to a median value for a group of samples. In certain embodiments, the total number of mapped sequence reads is determined by counting all mapped sequence reads, and in some embodiments the total number of mapped sequence reads is determined by summing counts mapped to each bin or partition. Sometimes the determination of a percent representation excludes genomic sections and/or counts derived from sex chromosomes (e.g., X and/or Y chromosomes). In certain embodiments, a normalizing reference value is representative of one or more corresponding genomic sections, portions of chromosomes or chromosomes from a reference data set prepared from a set of reference subjects know not to possess a genetic variation. In certain embodiments, a normalization process for obtaining a normalized sample count includes subtracting an expected count from counts for a first genome section, thereby generating a subtraction value, and dividing the subtraction value by an estimate of the variability of the counts or expected counts. Non-limiting examples of the variability of the counts or expected counts is a median absolute deviation (MAD) of the counts or expected counts (pages 35/91 to 51/91, [0142, 0149, 0190, 0240, and 0154]).
Thus, these teachings of Deciu ‘253 anticipate Applicant’s claims 1-5, 9, 20-25, 32-34, 36-39, 41, 42, 45, 48, 57, and 59 because the same process is used for cancer detection, or it is obvious to skilled artisan to apply the same process for examining tumor progression or metastasis. The method of Deciu ‘253 meets all structural limitation of claimed method and would achieve the same intended results, including “a sensitivity of at least about 50%”, “a specificity of at least about 50%,”, “a positive predictive value (PPV) of at least about 50%”, “a negative predictive value (NPV) of at least about 50%”, and “an area under the curve (AUC) of at least about 0.60”, required by claims 42, 45, and 48.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9, 20, 23-25, 32-34, 36-39, 41, 42, 45, 48, 57, and 59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 23, 24, 26, 27, 31, 35, and 41-43 of copending Application No. 17/275,160 (Applicant: LEXENT BIO, INC., the claim set of 03/10/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘160 claims “A computer-implemented method for assessing microsatellite instability of a subject (or diagnosed with cancer), comprising: obtaining, by one or more processors, a quantitative measure of a plurality of microsatellite repeat elements (or measured from a plurality of cell-free DNA (cfDNA) molecules; or a set of sequencing reads from whole genome sequencing at each of the plurality of microsatellite repeat elements in the plurality of cfDNA molecules; or at least about 1 million distinct microsatellite repeat elements) from a blood sample of a subject; processing, by the one or more processors, the plurality of quantitative measures to obtain a statistical measure of deviation of the plurality of quantitative measures (or a mean z-score; or a mean z-score relative to a reference blood sample, obtained from a subject not having microsatellite instability); and detecting, by the one or more processors, a presence of the microsatellite instability (MSI) of the subject when the statistical measure of deviation of the plurality of quantitative measures satisfies a predetermined criterion, or detecting an absence of the microsatellite instability (MSI) of the subject when the statistical measure of deviation of the plurality of quantitative measures does not satisfy the predetermined criterion (or the absolute value of the mean z-score being greater than a predetermined number)” (claims 1, 3-7, 23, 24, 26, 27, and 31), “the quantitative measure of the plurality of microsatellite repeat elements is… a number or fraction of the plurality of microsatellite repeat elements having a length in a predetermined size range... microsatellite repeat elements” (claim 2), “with a sensitivity of at least about 90% (or with a positive predictive value (PPV) of at least about 90%; or with an area under the curve (AUC) of at least about 0.90)” (claims 35, 41, and 42), and “further comprising detecting a presence of a microsatellite stability (MSS) of the subject when the statistical measure of deviation of the plurality of quantitative measures does not satisfy the predetermined criterion” (claim 43).
Thus, claims 1-5, 9, 20, 23-25, 32-34, 36-39, 41, 42, 45, 48, 57, and 59 of this Application encompass or overlap with claims 1-7, 23, 24, 26, 27, 31, 35, and 41-43 of Appl. ‘160. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623